Citation Nr: 1232842	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  09-26 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for a service-connected headache disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel 



INTRODUCTION

The Veteran served on active duty from November 1981 to February 1982 and from November 2002 to November 2003.  During his second period of active service, the Veteran served in Kuwait.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required to obtain a current examination.

VA's duty to assist includes providing a new medical examination when the available evidence is too old or does not provide the appropriate information for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); 38 C.F.R. § 3.326 (a) (2011).  

The Veteran was granted service connection for a headache disorder based on the results of an October 2008 VA neurological examination.  This examination, however, contains only a brief history of the Veteran's reported headache symptomatology, and the VA treatment records are largely absent of references to the Veteran's headache symptoms and frequency.  Moreover, the Veteran's submitted statements also fail to reference his headache symptomatology.  Given the lack of available evidence upon which to adjudicate the Veteran's appeal, coupled with the nearly four years that have elapsed since the Veteran's headache disorder was last assessed for VA purposes, the Board concludes that the Veteran should be afforded a new VA examination to assess the current severity of his headache disorder.  

Furthermore, a review of the Veteran's virtual claims file reflects that the RO recently requested that the Veteran be afforded a new VA examination in conjunction with his recent claim seeking entitlement to a total disability rating based on individual unemployability (TDIU).  While this examination, if conducted, would also reflect evidence relevant to the instant increased rating claim, it appears that the examination request was cancelled because the notification sent to the Veteran advising him of his scheduled examination was returned as undeliverable, although a report of contact notes that the Veteran may have cancelled his TDIU claim.  It appears that the notification was sent to the Veteran's latest address of record, and the Veteran has an affirmative duty to inform VA of any changes to his mailing address.  Nevertheless, in the spirit of the duty to assist, the Board finds that an attempt to contact the Veteran and obtain a current mailing address should be made.

Additionally, the Veteran's recent VA treatment records are dated in March 2012.  All updated records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to contact the Veteran by telephone and request his current mailing address.  A record of any attempts should be documented in the claims file.

2.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment, dated from March 2012 to the present.  The record reflects that during the course of this appeal, the Veteran has received treatment from the Indianapolis and Fort Wayne VA medical facilities.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AMC must inform the Veteran that he can provide alternative forms of evidence.  

2.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the current severity of his service-connected headache disorder.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to and reviewed by the examiner.  The examiner must elicit from the Veteran, and record for clinical purposes, the Veteran's headache disorder symptomatology.  The examiner should also specify the frequency, duration, and severity of the Veteran's headache episodes.  The examiner must determine whether the headaches are of such frequency and severity so as to produce severe economic inadaptability.

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the full benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


